TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00674-CV



            SSC Wimberley Operating Company, LP; and San Marcos Nursing
                         and Rehab Center, Inc., Appellants

                                                v.

            Texas Department of Aging and Disability Services; Adelaide Horn,
          Individually and in her Official Capacity as Commissioner of The Texas
                 Department of Aging and Disability Services; and Asista
                                  Corporation, Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
 NO. D-1-GN-08-002661, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants SSC Wimberley Operating Company, LP, and San Marcos Nursing and

Rehab Center, Inc.—two nursing homes in Hays County, Texas—sought judicial review of a

decision by appellees the Texas Department of Aging and Disability Services and Adelaide Horn,

individually and in her official capacity as Commissioner of the Department,1 to grant a

community-needs waiver to appellee Asista Corporation for sixty additional Medicaid beds in

Hays County. In two issues, appellants argue that the district court erred in granting summary

judgment in favor of the Department because appellants have an inherent right to judicial review of



   1
     We refer to the Department and the Commissioner collectively as the “Department” unless
otherwise noted.
the Department’s action and appellants were entitled to judicial review under the Uniform

Declaratory Judgments Act.

              This Court has previously considered and rejected appellants’ arguments in

SSC Missouri City Operating Co., LP v. Texas Department of Aging and Disability Services,

No. 03-09-00299-CV, 2009 WL 475286 (Tex. App.—Austin 2009, pet. denied) (mem. op.). For the

same reasons stated in SSC Missouri City Operating Co., we affirm the district court’s summary

judgment in favor of the Department. See id.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: April 20, 2010




                                                2